Title: [Diary entry: 9 August 1781]
From: Washington, George
To: 

9th. A Letter from the Marqs. de la fayette of the 30th. Ulto., reports, that the Embarkation in Hampton Road still remained there—that there were 30 Ships full of Troops chiefly red Coats

in the fleet—that Eight or ten other Vessels (Brigs) had Cavalry on Board—that the Winds had been extremely favourable—notwithstanding which they still lay at anchor & that the Charon & several other frigates (some said Seven) were with them as an escort. The Troops which he now speaks of as composing the detachment are the light Infantry—Queens Rangers and he thinks two British & two German Regiments—no mention of the Guards as in his former Acct.